[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                              MAY 4, 2005
                             No. 04-10486                   THOMAS K. KAHN
                         Non-Argument Calendar                  CLERK
                       ________________________

                          BIA No. A77-925-235

CLAUDIA HELENA VASQUEZ-ACEVEDO,


                                                       Petitioner-Appellant,

                                  versus
U.S. ATTORNEY GENERAL,

                                                       Respondent-Appellee.

                       ________________________

                   Petition for Review of an Order of the
                       Board of Immigration Appeals
                      _________________________



                               (May 4, 2005)



Before BIRCH, BLACK and BARKETT, Circuit Judges.

PER CURIAM:
      Claudia Helena Vasquez-Acevedo (Vasquez) petitions us for review of the

Board of Immigration Appeals’ (BIA’s) order, dismissing her appeal of the

Immigration Judge’s (IJ’s) denial of her applications for asylum and withholding

of removal. Vasquez makes two related arguments pertaining to the translation of

her testimony from Spanish into English during her hearings before the IJ:

(1) pointing out corrections that had to be made in the translation, she argues the

administrative proceedings violated her Fifth Amendment Due Process rights

because the translation of her testimony was incompetent; and (2) she contends the

IJ’s adverse credibility finding was erroneous because it was based on an

incompetent translation of her testimony, which made her testimony appear

confusing and inconsistent. We deny Vasquez’s petition.

                                I. BACKGROUND

      On May 2, 2000, the Immigration and Nationalization Service (INS) issued

Vasquez, a citizen and native of Columbia, a notice to appear, charging her with

removability. At an initial hearing before the IJ, Vasquez conceded her

removability, and Columbia was designated as the country of removal. She then

submitted her application for asylum and withholding of removal.

      The IJ held several hearings, which were conducted in Spanish and

translated into English by interpreters. During one hearing, there were several

problems with the translation of Vasquez’s testimony. At another hearing, at
                                          2
which a different interpreter was employed, there were more problems with the

translation of Vasquez’s testimony. At one point, the IJ noted that, even Vasquez’s

attorney, who was bilingual, would have to acknowledge that she gave confusing

answers.

      At the conclusion of the proceedings, Vasquez’s attorney pointed out that

“there was . . . some confusion at the individual hearing with the translation. As

you may remember, the interpreter was sick. He did admit in several instances that

he had misspoke . . .” The IJ then offered Vasquez’s attorney an opportunity to

correct the testimony, noting: “This hearing will not go to any appellate board,

whether it’s granted or whether it’s denied . . . unless I am assured that the

respondent feels that she was able to fully express herself to this Court. I will not

cut anybody off.” Vasquez’s counsel replied: “[S]he was given an opportunity to

speak, and she did speak, and testified to things that she wanted to. She was not

denied the opportunity. She was. And [the interpreter] did, to the best of his

ability, his job.” The IJ asked: “Do you feel that she was . . . prejudiced by this

interpreter, and if so, do you want the opportunity of having her restate things that

were not . . . properly interpreted?” Vasquez’s attorney replied that, although the

interpreter did have to go back and correct some testimony, the corrections were

made on the record, and, therefore, he felt that the interpretation problems “were

addressed.”
                                           3
      The IJ denied Vasquez’s application for asylum and withholding of removal,

finding that (1) her testimony at the hearings, in her application, and during her

credible fear interview was incredible, inconsistent, and vague, and (2) her

supporting documentation likewise did not establish her eligibility for relief.

Vasquez appealed to the BIA, noting several instances of interpretation problems

in the transcript and arguing, inter alia, the IJ’s determination that her testimony

was not credible was “quite possibly the result of confusing and inconsistent

translation.” She argued the IJ erroneously relied on incorrect testimony in making

his credibility finding, and she had an absolute due process right to competent

translation. The BIA dismissed Vasquez’s appeal, finding, inter alia, she was not

denied a fair hearing, since: (1) the record showed she did not request another

interpreter and the interpreter’s errors were not significant; and (2) she had failed

to explain how the IJ relied on incorrect testimony or how she was prejudiced in

the proceedings.

                                  II. DISCUSSION

      Our review of constitutional challenges is de novo. Lonyem v. United States

Attorney General, 352 F.3d 1338, 1341 (11th Cir. 2003). “[T]he Fifth

Amendment entitles aliens to due process of law in deportation proceedings.”

Reno v. Flores, 113 S. Ct. 1439, 1449 (1993). While “failure to receive relief that

is purely discretionary in nature does not amount to a deprivation of a liberty
                                           4
interest,” Mejia Rodriguez v. Reno, 178 F.3d 1139, 1146 (11th Cir. 1999), aliens

do have a protected interest in petitioning for asylum, Haitian Refugee Ctr. v.

Smith, 676 F.2d 1023, 1038 (5th Cir. Unit B 1982) (finding, “in the federal

regulations establishing an asylum procedure . . . a clear intent to grant aliens the

right to submit and the opportunity to substantiate their claim for asylum”).

      “Due process is satisfied only by a full and fair hearing.” Ibrahim v. INS,

821 F.2d 1547, 1550 (11th Cir. 1987). “The presence of a competent interpreter is

important to the fundamental fairness of a hearing, if the alien cannot speak

English fluently.” Matter of Tomas, 19 I. & N. Dec. 464, 465 (BIA 1987). To

prevail on a due process challenge, however, an alien must show substantial

prejudice, i.e., that the outcome would have differed, had the due process violation

not occurred. Patel v. U.S. Attorney Gen., 334 F.3d 1259, 1263 (11th Cir. 2003);

Ibrahim, 821 F.2d at 1550.

      A careful review of the record demonstrates Vasquez’s claim she was denied

due process during her asylum hearing is without merit. The record shows that,

during Vasquez’s hearings, there were several instances of interpretation problems.

For example, the interpreter asked Vasquez to slow down a number of times and to

repeat herself, and even changed his translation of her testimony. However,

despite evidence the translation of Vasquez’s testimony may have been, at times,

erroneous, Vasquez has not shown she was substantially prejudiced by any error in
                                           5
the process. See Patel, 334 F.3d at 1263. Additionally, her Spanish-speaking

attorney was able to correct some instances of mistranslation on the record.

      Vasquez does not address, other than generally, how the translation affected

her credibility. She does not explain how any specific alleged mistranslation

affected the IJ’s conclusion she was not credible. Additionally, many of the

problems in the testimony translation appear to have stemmed from Vasquez’s own

manner of speaking. The IJ noted Vasquez spoke very fast and had to ask her to

slow down several times. Two separate interpreters had similar problems

translating Vasquez’s testimony, indicating any errors in translation may have

resulted more because her way of speaking was confusing, than because of the

incompetency of the interpreter. Additionally, Vasquez’s attorney, who spoke

Spanish, heard the translation as it was occurring and had several opportunities to

correct it. Finally, Vasquez’s attorney declined the IJ’s express offer to have

Vasquez re-testify if he felt that Vasquez was prejudiced by the translation.

Vasquez’s attorney acknowledged the interpreter had done a sufficient job and that

any potential errors were addressed and corrected on the record.

                                III. CONCLUSION

      Because Vasquez failed to show how she was prejudiced in her hearing by

the alleged incompetent translation of her testimony, and there is no indication in

the record the hearing was not fair, the IJ did not deny Vasquez due process of law.
                                          6
Additionally, Vasquez has failed to show how any alleged mistranslation affected

the credibility finding. Accordingly, Vasquez’s petition for review is denied.

      PETITION DENIED.




                                          7